DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-5, 12, 14-17 and 21-28 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 12/26/2020, with respect to the rejections of claims 10, 12, 16-19 and 22 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the amendment to the claim necessitated a new ground of rejection. In particular, amending the claim to recite that there are no intervening steps between steps (iii) and forming a product consisting of the perfluoroelastomeric product now introduces a new rejection that the claim fails to further limit the independent claim. In this case, since there are no potential intervening steps, forming a product in a step (iv) consisting of the product that was produced in step (iii) fails to further limit the parent claim as step (iv) fails to add an additional limitation. Note that if the product being produced in newly claimed step (iv) simply consists of the product consisting of the perfluorelastomeric product [which was prepared in step (iii)] then there has been no modification or process step that further limits the independent claim as the product 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 fails to limit the parent claim as the product produced in claim 23 is the same as the product produced in the parent claim. Note that if the product being produced in newly claimed step (iv) simply consists of the product consisting of the perfluorelastomeric product [which was prepared in step (iii)] then there has been no modification or process step that further limits the independent claim as the product formed in step (iii) is the same as the product formed in some step (iv). In effect, the applicant has simply recited the same step over again in the dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-5, 12, 14-17, 21, 22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable for the reasons set forth in the Office Action mailed 10/16/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-5, 12, 14-17 and 21-28 are pending.
	Claim 23 is rejected.
	Claims 1-5, 12, 14-17, 21, 22 and 24-28 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 24, 2021Primary Examiner, Art Unit 1796